Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction dated 9/3/2020 is withdrawn, as applicant’s arguments in his reply of 11/2/2021 is persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 105536331 (hereafter CN ‘331)-cited by applicant. CN ‘331 discloses a filter housing (see fig. 1) having a filter 80 with multiple backwash elements/devices 30,40 etc. , and a rotary drive shaft 50 for rotating the backwash elements 30,40. The shaft 50 is divided into two separate chambers/channels for valve controlled (in the text of CN ‘331) suction of accumulated cake on the inside surface of the stationary filter 80. Claims 2, 4-6 and 9-11 are evident in the drawings of CN ‘331. In regard to claim 12, the individual sets of backwash elements can be separately controlled with one set controlled by a pressure sensor and the other set controlled by a timer which results in the operation claimed in claim 12. 
Claim(s) 1, 4-5 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2327532 (hereafter DE ‘532)-cited by applicant. DE ‘532 discloses a filter device (see fig. 1) with a housing 12,14, a filter inlet 15, and filtrate outlet 16, filter 11, backwashing assembly 19,20, rotary shaft @ 28,29 forming separate backwash fluid/solids collecting chambers connected separately to the backwashing assemblies 19,20, Claims 4-5 and 10-11 are evident in fig. 1. 
Claim(s) 1-2, 4-5 and 10-11 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 3443752 (hereafter DE ‘752)-cited by applicant. DE ‘752 discloses a filter device having a filter housing 3, inlet 27, outlet 25, stationary inside-to -outside flow cylindrical filter 21, opposed backwashing devices –claim 2, (see fig. 3) or side by side type (fig. 1-2), a rotary shaft 63,69 having separate chambers for separately connecting to the backwashing elements. Claims 4-5 and 10-11 are evident from fig. 1-3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of CN ‘331 or DE ‘752 as applied to claim 1 above, and further in view of WO 2015/189774 (hereafter WO ‘774). Claims 3, and 7-8 define over either of CN ‘331 or DE ‘752 in the recitation of subdivided groups of backwashing elements, and .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML